Citation Nr: 0700700	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral wrist 
disability secondary to service-connected internal 
derangement of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2000, the veteran had surgery to repair his 
current, service-connected  right knee injury.  He contends 
that, due to his use of crutches for several months following 
the operation, he developed a bilateral wrist disability 
secondary to his knee injury.  On his VA Form 9, filed in 
June 2004, the veteran states that he has a wrist disability, 
and that he "had no hand/wrist issues prior to the use of 
crutches..."  As a result, the veteran experiences pain and 
numbness in his wrists.

Private medical records dated in 2000 document a reportedly 
long history of bilateral shoulder impingement syndrome with 
a history of right rotator cuff with impingement syndrome 
reportedly dating back to 1996 with subsequent surgery; a 
December 2000 MRI of the left shoulder revealed a partial 
tear of the left rotator cuff.  October 2001 VA outpatient 
records indicated that the veteran had "shoulder-hand 
syndrome" which caused bilateral hand/joint pain due to the 
use of crutches.  In March 2002, following a VA examination, 
a VA examiner opined that the veteran had probable 
degenerative joint disease of shoulders, wrists and hands, 
but the possibility of ulnar nerve entrapment could not be 
completely ruled out.  The examiner indicated that it was 
unlikely that the wrist problem was related to the use of 
crutches.  Thereafter, the examiner reviewed x-rays which did 
not show arthritis, as well as electromyograph (EMG) and 
nerve conduction studies results, from March 6, 2002.  These 
results showed that there was evidence of right ulnar 
neuropathy at the wrist in the region of the Guyon's canal.  
The examiner conducting the EMG indicated that the findings 
on EMG argued against C8-T1 radiculopathy or proximal nerve 
injury such as plexopathy.  Rather, common causes of the 
veteran's nerve problem were ganglions, previous trauma to 
the wrist, lipomas, and aneurysms to the ulnar artery.  X-
rays were suspicious for a separation of the navicular/lunate 
bone.  

The VA examiner who conducted the March 2002 examination 
opined that it did not seem likely that the ulnar neuropathy 
was related to the use of crutches other than temporarily 
unmasking without permanently exacerbating the condition.

In sum, the EMG results showed ulnar neuropathy, but 
indicated that the causes were from possible sources other 
than crutch use.  The VA examiner agreed.  

However, on March 23, 2002, the veteran again underwent EMG 
and nerve conduction studies.  These studies were normal and 
did not support the diagnosis of ulnar neuropathy.  Possible 
chronic denervation of the right first dorsal interosseous 
was shown.  This was not a well-developed finding and the 
examiner conducting the studies indicated that the studies 
could well indicate lower cervical root disease given the 
normal ulnar nerve conductions.  In April 2003, the veteran 
was referred to neurosurgery.  Later that month, the veteran 
was examined.  It was noted that magnetic resonance imaging 
(MRI) of the right wrist and hand demonstrated multiple cysts 
and ligamentous injury suggestive of a small dislocation and 
no fracture.  

In June 2004, the veteran's private physician, L.L.G., 
provided an alternate opinion.  He opined that, "Prolonged 
use of crutches can result in brachial plexus injury, the 
inferior cord of which is the source of the ulnar nerve.  
Compression injury of this kind often results in ulnar 
neuropathy.  In my medical opinion, [the veteran's] medical 
problem of ulnar neuropathy is the result of prolonged use of 
crutches."

The Board notes that there is conflicting medical evidence in 
this case.  The private examiner attributes ulnar neuropathy 
to the veteran's prolonged crutch use.  However, the most 
recent EMG and nerve conduction studies showed that the 
veteran did not have ulnar neuropathy.  Medical evidence 
suggests that the veteran has multiple cysts and ligamentous 
injury and/or a small dislocation.  However, the etiology 
thereof was not provided.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the aforementioned medical findings, the Board 
finds that the veteran should be afforded VA orthopedic and 
neurological evaluations to include all appropriate 
diagnostic testing, if the examiner(s) deems such necessary.  
The examiner(s) should determine the exact nature and 
diagnosis of any current bilateral wrist disability.  The 
examiner(s) should resolve if the veteran has ulnar 
neuropathy.  The examiner(s) should opine as to whether it is 
more likely than not, less likely than not, or at least as 
likely as not, that any current bilateral wrist disability is 
related to the prolonged use of crutches following September 
2000 knee surgery.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent a Veterans 
Claims Assistance Act of 2000 (VCAA) 
letter which complies with 
Dingess/Hartman v. Nicholson 19 Vet. App. 
473 (2006).  

2.  Schedule the veteran for VA orthopedic 
and neurological evaluations to include all 
appropriate diagnostic testing, if the 
examiner(s) deems such necessary, to 
determine the nature and etiology of any 
current bilateral wrist disorder.  The claims 
file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/her report whether or not the 
claims file was reviewed.  The examiner(s) 
should determine the exact nature and 
diagnosis of any current bilateral wrist 
disability.  The examiner(s) should resolve 
the issue of whether the veteran has ulnar 
neuropathy of the upper extremities.  The 
examiner(s) should opine as to whether it is 
more likely than not, less likely than not, 
or at least as likely as not, that any 
current bilateral wrist disability is related 
to the prolonged use of crutches following 
September 2000 knee surgery.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



